Citation Nr: 1806052	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for perforation of the left tympanic membrane.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.

The Veteran claims service connection for a left eardrum disability (characterized by the RO as perforation of the left tympanic membrane), which reportedly originated in service and continues in the present.

The Veteran has stated that he was exposed to noise from three unexpected tank blasts during field training maneuvers in 1962.  The Veteran narrated the circumstances of this incident and stated that he went to a medic tent, where he was treated with eardrops and instructed to go to a hospital for further treatment.  See Veteran's Statement in Support of Claim, received in March 14, 2016.  The Board notes that the above-described medical evidence is not of record.  Therefore, the VA should attempt to obtain these records since they may contain information bearing on the Veteran's appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Additionally, the Veteran underwent an audiological evaluation in March 2014, as well as a VA audiological examination in June 2015.  Nevertheless, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The March 2014 audiological evaluation indicates that the Veteran's tympanic membranes were "clearly visible in both ears".  However, the audiologist did not describe the status of the Veteran's tympanic membranes.  Furthermore, the June 2015 VA examination does not address the Veteran's left tympanic membrane condition.  Based on the foregoing, the Board finds a new medical examination and opinion are necessary in order to determine whether the Veteran has a service-connected left tympanic membrane disability.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include the above-described service treatment records associated with the Veteran's reports of acoustic trauma in 1962, as well as any other recent or additional treatment records related to the claimed disabilities. 

If any requested records is not available, the file should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).


2.  Afford the Veteran a VA examination by a clinician with sufficient expertise to diagnose and determine the nature and etiology of the claimed left ear disability.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any required studies should be performed prior to the completion of the examiner's report, and all clinical findings should be reported in detail.  

The examiner should also assume that the Veteran is a reliable historian, and must address the Veteran's competent and credible reports of in-service noise exposure and related symptoms experienced during his active service.

Based on a review of the evidence of record and examination results, the examiner should opine as to the following:

* Whether the Veteran has a current left ear disability, to include left tympanic membrane disability; if so,

* Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear disability was caused by or is otherwise related to the Veteran's active service, notably his reports of acoustic trauma and hearing loss during service.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner cannot provide the required opinions without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  In doing so, the examiner must consider and discuss all procurable and assembled data.  Further, the examiner must state whether the inability to provide the required opinions is based on a personal limitation or on a lack of knowledge among the medical community at large.

3.  After completion of the foregoing, undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



